PCIJ_A_11_MavrommatisJerusalem-Readaptation_GRC_GBR_1927-10-10_JUD_01_PO_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

 

SÉRIE A — N° 11
Le 10 octobre 1927

 

RECUEIL DES ARRETS

 

AFFAIRE DES CONCESSIONS
MAVROMMATIS A JERUSALEM
(READAPTATION)

(COMPETENCE)

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

 

SERIES A.—No. 11
October 10th, 1927

 

COLLECTION OF JUDGMENTS

CASE OF THE READAPTATION
OF THE MAVROMMATIS
JERUSALEM CONCESSIONS

(JURISDICTION)

LEYDEN
A.W. SIJTHOFF’S
PUBLISHING COMPANY
| 1927

LEYDE
SOCIÉTÉ D’EDITIONS
A.W. SIJTHOFF
1927

 
PERMANENT COURT OF INTERNATIONAL JUSTICE.

1927.
October roth.

TWELFTH (ORDINARY) SESSION. File E. c. XIL
Docket XII: 4.

Before:

MM. Huser, President,
LopER, Former President,

Lord FINLAY,

MM. NYHOLM,
MOORE,
ALTAMIRA,
ODA,
ANZILOTTI,
BEICHMANN,
NEGULESCO,

» Judges,

M. CALOYANNI, National Judge.

JUDGMENT No. to.

CASE OF THE READAPTATION OF THE

MAVROMMATIS JERUSALEM CONCESSIONS
(JURISDICTION).

The Government of the Greek Republic, represented by His
Excellency Monsieur Papas, Greek Minister at The Hague,

Applicant,
Versus
The Government of His Britannic Majesty in Great Britain
(in its capacity as Mandatory for Palestine), represented by
Mr. A. J. Harding, C.B.E., of the Colonial Office, |

Respondent,
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 5

THE CourT,

composed as above,
having heard the observations and conclusions of the Parties,

delivers the following judgment :

The Government of the Greek Republic, by an Application
instituting proceedings filed with the Registry of the Court on
May 28th, 1927, in conformity with Article 40 of the Statute
and Article 35 of the Rules of Court, has submitted to the
Permanent Court of International Justice a suit concerning the
readaptation of the concessions granted to M. Mavrommatis, a
Greek national, under agreements signed between him and the
City of Jerusalem on January 27th, 1914, respecting certain
works to be carried out at Jerusalem, which concessions the
Court had, by. Judgment No. 5, recognized as valid and as
falling under the terms of Article 4 (and not of Article 6) of
the Protocol signed at Lausanne on July 23rd, 1923, relating
to certain concessions granted in the Ottoman Empire (herein-
after referred to as the Protocol of Lausanne).

In the Application it is submitted:

“That by delaying, regardless of the undertakings of the High
Commissioner for Palestine, until the month of December,
1926, the approval, which should have been given in August,
of the plans deposited by M. Mavrommatis on the preceding
May 5th, and by thus preventing the putting into execution
of the concessionary contracts concluded on February 25th,
1926, in substitution for those of 1914 (the validity of which
the Court recognized by Judgment No. 5 and the readaptation
of which in accordance with the Protocol of Lausanne it
prescribed), the British Government has not complied with the
terms of the Court’s judgment and consequently, in its capa-
city as Mandatory for Palestine, has violated its international
obligations within the meaning of Article 11 of the Mandate,
as this article has been construed by the Court ;

“That the delays above mentioned and the hostility dis-
played towards him by certain British authorities, by rendering
it materially and morally impossible for M. Mavrommatis to
obtain the financial assistance indispensable for the formation
of the company for the operation of his concessions, which he
had undertaken to form before February 25th, 1927, have
done him irreparable injury the responsibility for which rests
entirely on the British Government ; |
JUDGMENT No. I0.—-MAVROMMATIS CONCESSIONS 6

‘That the British Government is, consequently, bound to
make adequate reparation for this injury, which is estimated
on this date at a total sum of £217,000, with interest at 6%
per annum from the date of filing of this Application until
the date of payment.”

In the Case filed with the Court on June 4th, 1927, the
Applicant formulates his submissions as follows:

“(z) That by delaying, regardless of the undertakings of the
High Commissioner for Palestine, until the month of Decem-
ber, 1926, the approval, which should have been given in
August, of the plans deposited by M. Mavrommatis on the
preceding May 5th, and by thus preventing the putting into
execution of the concessionary contracts concluded on Feb-
ruary 25th, 1926, the British Government, in its capacity as
Mandatory for Palestine, has not complied with its interna-
tional obligations under Article 1x of the Mandate ;

“(2) That by these delays and by the hostility displayed
towards him by certain British authorities—which delays and
hostility were due to Mr. Rutenberg’s opposition—it was
rendered materially and morally impossible for M. Mavrommatis
to obtain the financing of his concessions and that he has
thus unjustly suffered damage, for the reparation of which the
British Government must pay him compensation ;

“(3) That having regard to the whole of the damage sus-
tained by M. Mavrommatis, he should be awarded just and
equitable compensation, namely, the sum of £217,000, together
with interest at 6% from the filing of the Application until
the date of payment.”

These submissions have not been amended in the course of
the oral proceedings.

The Application instituting proceedings was, in accordance
with Article 4o of the Statute, communicated to the British
Government on May 28th, 1927. On August oth, 1927, that Gov-
ernment, which as from June 7th, 1927, had had at its disposal
_the Greek Case in the suit, filed with the Registry of the
Court, in conformity with Articles 34 and 38 of the Statute,
a Preliminary Objection to the ‘Court’s jurisdiction, in which
it submitted that the Court had no jurisdiction and ‘asked
the Court to dismiss the claim of the Greek Government upon
this ground”.

Under Article 38 of the Rules of Court, the Greek Govern-
ment was invited to submit by August 26th, 1927, a written
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 7

statement of its observations and conclusions in regard to the
objection to the jurisdiction taken by the British Government.
In the Reply which was accordingly filed by it to that objec-
tion, the Greek Government, “being convinced that the stand-
point of the British Government is inadmissible in every
respect”, asks the Court to “declare. the objection to the
jurisdiction to be ill-founded’’, to “dismiss it” and to “reserve
the case for judgment on the merits’.

Since, under Article 38 of the Rules, the remainder of the
proceedings must be oral, the Court has, in the course of
public sittings held on September 8th, gth and roth, 1927,
heard the statements of Sir Douglas Hogg, His Britannic
Majesty's Attorney-General, and of Counsel for. the Greek
Government, Professor Gidel and Mr. Purchase, and the reply —
made by the former, the Agent for the Greek Government
having abandoned the right to submit an oral rejoinder.

THE FACTS.

The Court has previously had on two occasions to give
judgment on questions concerning the concessions for the
supply of water and electricity at Jerusalem, granted in
January, 1914, to M. Mavrommatis by the Ottoman authorities,
that is to say, in Judgment No. 2, of August 30th, 1924,
and Judgment No. 5, of March 26th, 1925. In the first of
these judgments the Court affirmed its jurisdiction to entertain
a suit, brought on March 13th, 1924, by the Greek, Govern-
ment and based on Article 26 of the Mandate for Palestine,
against the British Government, in so far as that suit, which
also related to other concessions which it was alleged that
M. Mavrommatis had obtained in Palestine under the Ottoman
régime, related to the aforesaid concessions for works at Jeru-
salem.

By the second judgment, the Court, in the exercise of the
jurisdiction .thus established, decided amongst other things
that the concessions in question were valid, and, in virtue of
special jurisdiction conferred upon it by agreement between the
Parties, decided that these concessions fell within the scope of
Article 4 of the Protocol of Lausanne, that is to say, that the
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 8

concessionnaire was entitled to have them put into conformity
with the new economic conditions prevailing in Palestine.

These judgments, which will be analysed later, in so far as
they are relevant to the decision of the preliminary question
which is now before the Court, set out in detail the facts in
regard to the Mavrommatis concessions leading up to the
submission to the Court of the Application of March 13th,
1924. In so far as these facts are relevant. for the purposes
of the present case, the Court refers to those judgments. The
following subsequent facts have been taken from the documents
annexed to the Greek Government’s Case:

Following the judgment of March 26th, 1925, the two Govern-
ments concerned took certain steps, commencing in the following
May, with a view to putting the Mavrommatis concessions into con-
formity with: (‘‘readapting’’) the new economic conditions. In July,
1925, the experts provided for under the Lausanne Protocol who
‘were. to arrange the terms of readaptation, had been appointed by
the two Parties. It had already at an earlier date become clear
that whereas M. Mavrommatis conceived “readaptation” to mean
the readjustment of the various clauses of the existing conces-
sions, the British authorities thought that it should take the form
of the substitution for the concessionary contracts obtained in
1914 of new contracts, to be signed by the concessionnaire and by
the new authorities of the country.

After lengthy negotiations, the two experts, on December 15th,
1925, were able to announce that they had successfully
completed the work of bringing the old Mavrommatis conces-
sions into conformity with the new economic conditions by
means of substituting new contracts for the old ones. The
new contracts were duly signed on February 25th, 1926, by
M. Mavrommatis and by the Crown Agents for the Colonies
acting for and on behalf of the High Commissioner for Palestine.
The contracts, which were two in number, related respectively
to the water concession and to the electricity concession. To
these. agreements was added another, on February 26th, 1926,
authorizing the concessionnaire, notwithstanding the. terms of
the contracts of the previous day, to form a single company
for the exploitation of the two concessions.

The contracts of February 25th, 1926, both contain clauses
to the following effect: The concessionnaire absolutely and
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 9

irrevocably surrenders and renounces all rights and benefits in
and under the agreements of 1914, which are henceforth cancelled
and annulled; in consideration of this renunciation the High
Commissioner grants the new concessions, provided always that,
within certain specified times, the concessionnaire forms the.
companies for the carrying out of the concessions, arranges for
the subscription of a fixed portion of the share capital and
submits the plans for the works; within three months after
the receipt of these plans, the High Commissioner is to notify
his approval or disapproval or objections; in the event of
disapproval, a special procedure before experts is provided for
to prevent the possibility of a deadlock.

Before the signature of the concessionary contracts M. Mavrom-
matis had, on February 22nd, 1926, already concluded with
the Right Honourable Baron Gisborough an agreement accord-
ing to which he (M. Mavrommatis) transferred to the latter,
in the capacity of trustee for the company to be formed by
M. Mavrommatis for the exploitation of his future conces-
sions, his rights and benefits in and under those concessions.

The plans referred to by the contracts of February 25th,
1926, were despatched to the High Commissioner by Lord
Gisborough on the following April rgth; the High Commis-
sioner acknowledged receipt on May 5th, 1926.

Meantime, the Palestine authorities had on March 5th, 1926,
finally granted to Mr. Pinhas Rutenberg a concession for the
supply of electricity by the utilization of the waters of the
Jordan and Yarmouk; this concession of March 5th, 1926, to
which Mr. Rutenberg was entitled under an agreement of
September 21st, 1921, contains a clause (20) which corresponds
to the clause (29) of the draft concession annexed to the afore-
said agreement, which clause was, according to the Court’s
Judgment No. 5 of March 26th, 1925, incompatible with
M. Mavrommatis’ rights; but clause 20 of the final concession
to some extent modifies the scope of clause 29 of the draft,
and the concession of March 5th, 1926, also contains a clause
(3 B) reserving the rights and privileges granted by, ‘amongst
others, the concessions granted in 1914 by the Jerusalem
Municipality for electric supply and electric tramways, and it
has not been denied that this reservation refers to M. Mavrom-
matis’ electricity concession. It should also be mentioned that
JUDGMENT No. I0.—-MAVROMMATIS CONCESSIONS 10

Mr. Rutenberg was the holder of a concession, dated Septem-
ber rath, 1921, for the utilization of the waters of the
river El-Audja for the generation of electric power and for
irrigation works. Relying on this concession, Mr. Rutenberg
objected to permission being given to M. Mavrommatis to take
from this river the water required for the water supply of
the city of Jerusalem. It has, however, been admitted, in the
course of the present proceedings, by both Governments concerned,
that this concession did not confer on the holder the right, should.
the contingency arise, to prevent M. Mavrommatis from using the
same source for the purposes of his water concession.

. On July 21st, 1926, M. Mavrommatis was informed that his
contract with Lord Gisborough was regarded as an absolute assign-
ment of his concessions,—an assignment unwarranted under the
terms of the contracts,—and that therefore the deposit of the plans
by Lord Gisborough was not accepted as valid. Having in the
meantime—August 31st—determined his agreement with Lord
Gisborough, M. Mavrommatis, on September 4th, requested the
High Commissioner to retain the plans in question as deposited
on his, M. Mavrommatis’, behalf. The High Commissioner
accepted them as so deposited on September 5th. Subse-
quently the plans for the electricity concession were approved
on September 23rd, with certain modifications which .were
accepted by M. Mavrommatis on October 7th; on the other
hand, the plans for the water concession were not approved
until December 2nd, 1926.

On the previous day, however, December rst, M. Mavrom-
matis had notified the British Government that his plans for
the water concession, which he regarded as deposited on May 5th,
should have been approved before August 5th; that the failure
to approve the plans within the time fixed constituted a
breach of the agreements for which he would seek darnages ;
and that with this object in view he was putting himself in
communication with his Government. He confirmed this.
communication by a further letter on December 24th, 1926.

Subsequently, as from January 17th, 1927, the Greek Lega-
tion in London, on the instructions of the Greek Government,
intervened. on behalf of M. Mavrommatis, expressing the
earnest hope that His Majesty’s Government would examine
the matter in a conciliatory spirit. On February roth, 1927.
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS II

however, the Legation hinted at the possibility—failing an
amicable settlement—of again instituting proceedings before
the Permanent Court of International Justice. The negotia-
tions thus begun did not however lead to an agreement, and
on May 23rd, 1927, the Greek Minister in London informed
the Foreign Office of his Government’s decision once more to
have recourse to the Court and to submit to it “the differences
which had arisen in the execution of the judgment .... of
March 26th, 1925”. ;

As regards the facts set out above and relating to the ques-
tion now before the Court, it should be observed that, in
accordance with a statement made in Court on behalf of the
British Government, the latter accepts in a general way, for
the purposes of the proceedings on the plea to the jurisdic-
tion, the facts as given by the Greek Government. in its Case.

THE LAW.

Before beginning the examination of the grounds on which
the British Government disputes the Court’s jurisdiction, it
will be well to state in what the submissions of the Greek
Government in reality consist—submissions which, in the conten-
tion of the British Government, the Court has no jurisdiction
to entertain.

The Greek Government having in its Case amended the
submissions of the Application, the Court takes as the basis
of its examination the submissions of the Case, which are the
submissions made in the last document upon which the oppo-
site Party has been able to base ‘his objection.

The submissions in question may be summarized as follows.

It is submitted :

(x) that the British Government, by delaying, regardless of
the undertakings of the High Commissioner for Palestine, the
approval of the plans submitted by M. Mavrommatis, and by
thus preventing the putting into execution of the concessionary
contracts of February 25th, 1926, has, in its capacity as
Mandatory for Palestine, violated the international obliga-
tions incumbent upon it under Article 11 of the Mandate as

2
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS IZ

construed by the Court; (2) that M. Mavrommatis, by reason
of the delays and hostility encountered by him in his dealings
with certain British authorities, has unjustly suffered damage
for which the British Government is entirely responsible ; and
(3) that the British Government is bound to make adequate
reparation, which is estimated at £217,000, with interest at
6% from the date of the application until the date of.
payment.

The arguments advanced by the British Government in
support of its objection to the Court’s jurisdiction are as
follows :

In the first place and in so far as .concerns the Greek
Government’s contention in its Application that the British
Government has not complied with Judgment No. 5 (bv which
the Court recognized the Mavrommatis concessions as valid
and decided, in accordance with the Protocol of Lausanne,
that they were to be readapted), the British Government
objects that there is no provision giving the Court jurisdiction
to decide whether one of its judgments has or has not been
complied with. |

In the second place and in so far as concerns the Greek
Government’s contention that the British Government, by
preventing the putting into operation of the concessionary
contracts concluded between the Palestine Administration and
M. Mavrommatis on February 25th, 1926, has not complied
with the international obligations assumed by the Mandatory,
under Article 11 of the Mandate, and consequently has violat-
ed the terms ‘of that article, the British Government objects
that, under Article 11 of the Mandate, the Court only has
jurisdiction to deal with an alleged breach of the international
obligations of the Mandatory in so far as such breach results
from the manner in which the Palestine Administration has
exercised its full power to provide for public ownership or
control of any of the natural resources of the country, or of
the public works, services or utilities established or to be
established therein. Now, the British Government says, there
has been no exercise of this power, for no right conflicting
with those of M. Mavrommatis has been granted to Mr. Ruten-
berg, and the fact that there has been delay in the approval
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 13

of the plans, even if such delay were due, as contended by
the Greek Government, to the hostility of Mr. Rutenberg or
of certain British or Palestine officials towards M. Mavrom-
matis, cannot be regarded as an exercise of this power.

In the third place, and in so far as the violation of Art-
icle 11 of the Mandate, alleged by the Greek Government to
have taken place, is said to arise from the violation of the
Protocol of Lausanne, the British Government objects that
this Protocol, in itself, does not confer any jurisdiction upon
the Court, and that, in any. case, it does not apply in the
present matter, as it only relates to the concessionary contracts
concluded between M. Mavrommatis and the Turkish author-
ities in 1914, which contracts have, by common consent of the
Parties, been expressly annulled and replaced by those con-
cluded by M. Mavrommatis with the Palestine Administration
on February 25th, 1926.

In the alternative, the British Government argues that even
if the present dispute were covered by an international instru-
ment involving that Government’s consent to the reference
of the dispute to the Court, the application should be rejected
by reason of the non-fulfilment of a necessary condition pre-
cedent, namely, the submission by M. Mavrommatis of his
claim to the Courts of England or Palestine which are com-
petent to adjudicate thereon under the municipal law of both
countries.

As regards the first point, it should be observed that the
Greek Government, in-its Reply to the Preliminary Objection
to the Court’s jurisdiction, contends that it is wrong to say
that its claim is mainly and fundamentally based on the
non-fulfilment of the terms of Judgment No. 5; it states that
its claim is based solely on the British Government’s dis-
regard—in its capacity as Mandatory for . Palestine—of its
international obligations under Article 11 of the Mandate.
Moreover, no special conclusion appears to have been drawn
by the Greek Government from the alleged non-fulfilment of
the terms of Judgment No. 5, and this point of view has been
entirely dropped in the oral proceedings.
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS I4

In these circumstances, the Court does not find it necessary
to consider the question whether, in certain cases, it might
have jurisdiction to decide disputes concerning the non-com-
pliance with the terms of one of its judgments.

*

Before proceeding to examine the other arguments put for-
ward by the British Government, the Court feels called upon
to’ observe that, although the present suit at first sight would
seem to be a continuation of the case decided by Judgments
Nos. 2 and 5, it does not follow from this circumstance that
the jurisdiction accepted by the Court in Judgment No. 2
‘also exists as regards the present case. For this case concerns
facts which have occurred since these judgments were given,
and the solution of the question now before the Court
depends upon the nature of these facts in relation to the
clauses governing the Court’s jurisdiction in the present suit.

x Ÿ x

As regards the second argument put forward by the British
Government in support of its Preliminary Objection, reference
should be made to the construction already placed by the
Court upon Articles 1x1 and 26 of the Mandate for Palestine.
For that construction, which is to be found in the Court’s
Judgments Nos. 2 and 5, already referred to, must undoubtedly
be taken into account in the decision of the present case. The
Application of May 28th, 1927, in fact,.reproaches the British
Government for having failed to carry out its international
obligations precisely in regard to concessions which the British
or Palestine authorities had granted to M. Mavrommatis in
accordance with Judgment No. 5, and this—in the contention
of. the British Government—in order to replace concessions
in regard to the disputes concerning which the Court had, in
Judgment No. 2, declared itself to have jurisdiction. Again,
the Court, which in Judgment No. 2 considered for the first
time its. jurisdiction under Articles 26 and 11 of the Mandate,
examined these articles in that judgment from a general point
of view. In the last. place, the Parties have in the present
JUDGMENT No, I0.—MAVROMMATIS CONCESSIONS 15

case, and more especially in the oral proceedings, discussed
almost exclusively the construction placed by the Court on
those articles in Judgments Nos. 2 and 5.

The articles in question are as follows :

Article 11.—“The Administration of Palestine shall take
all necessary measures to safeguard the interests of the
community in connection with the development of the
country, and, subject to any international obligations
accepted by the Mandatory, shall have full power to pro-
vide for. public ownership or control of any of the natural
resources of the country or of the public works, services
and utilities established or to be established therein. It
shall introduce a land system appropriate to the needs of
the country, having regard among other things to the
desirability of promoting the close settlement and intensive
cultivation of the land.

“The Administration may arrange with the Jewish
Agency mentioned in Article 4 to construct or operate,
upon fair and equitable terms, any public works, services
and utilities, and to develop any of the natural resources
of the country, in so far as these matters are not directly
undertaken by the Administration. Any such arrangements
shall provide that no profits distributed by such Agency,
directly or indirectly, shall exceed a reasonable rate of
interest on the capital, and any further profits shall be
utilized by it for the benefit of the country in a manner
approved by the Administration.”

Article 26.—‘The Mandatory agrees that, if any dispute
whatever should arise between the Mandatory and another
Member of the League of Nations relating to the inter-
pretation or the application of the provisions of the Man-
date, such dispute, if it cannot be settled by negotiation,
shall be submitted to the Permanent Court of International
Justice provided for by Article 14 of the Covenant of the
League of Nations.”

The Court, in Judgments Nos. 2 and 5, and on the basis
of the development of the provisions of the Mandate and of
the Treaties of Sèvres and Lausanne, has decided that the
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 16

“international obligations accepted by the Mandatory”, within
the terms of Article 11, are constituted by the Protocol of
Lausanne; but it has expressly stated that the jurisdiction
_bestowed upon it by Article 26 of the Mandate only covers
the interpretation and application of the Protocol in so far as
the Mandatory, in the exercise of the full power conferred |
upon him by Article 11, subject to the international obligations
above mentioned, may have disregarded the obligations accepted
by him in signing the Protocol. The jurisdiction possessed by
the Court as concerns the interpretation and application of the
terms of the Mandate does not, therefore, extend to the pro-
visions of the Protocol of Lausanne, except in relation to
Article 11 of the Mandate.

The full power, as regards the exercise of which Article 11
makes a reservation, is a full power ‘to provide for public
ownership or control of any of the natural resources of the
country or of the public works, services and utilities established
or to be established therein’. Since, in the case decided by
Judgments Nos. 2 and 5, the question of “public ownership”
did not arise but only that of ‘public control”, the Court
confined itself to the interpretation of the latter conception.

In this respect, it came to the conclusion that “public
control” means an economic policy consisting in subjecting, in
one way or another, private enterprise to public authority.
This expression, in Article 11, serves to define a situation which,
although it does not take the legal form of ownership, enables
the public authorities to exercise certain powers normally
inherent in ownership. _

It follows that, within the limits fixed by Article 11, power
to provide for public control does not mean all the rights
generally recognized as belonging to any public administration
for the safeguarding of public interests; and that the concep-
tion of ‘public control” must be construed in relation to
Article 11 and to the programme for economic development
contemplated therein. It also follows that the question
whether, in a given case, there has been an exercise of the
full power to provide for public control is essentially a question
that can only be decided for each particular case as it arises.
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 17

That is why the Court, in Judgment No. 2, confined itself
to establishing that the High Commissioner for Palestine,
when he granted to Mr. Rutenberg, on September rath, 1921,
a concession for electricity and irrigation in the district of
Jaffa, and when he undertook, by a contract concluded on
September 21st, 1921, also with Mr. Rutenberg, to grant to
the latter a concession for the exploitation of the hydraulic
power. of the Jordan and the Yarmouk, was exercising this
full power. The Court came to this conclusion, more partic-
ularly because these concessions, which directly or indirectly
secured to Mr. Rutenberg a monopoly, were to be worked by
companies the formation of which could only be approved by
the High Commissioner with the advice and co-operation of
the Jewish Agency, which was provided for under Article 4
of the Mandate as a public body designed to co-operate with
the Palestine Administration. And the participation of this
Agency in the development of the natural resources of the
country and in the construction or operation of any public
works, services and utilities is precisely cortemplated by
Article 11 of the Mandate.

Such are the special circumstances which in the Court’s
opinion have endowed the grant of the Rutenberg concessions
with the character of an exercise of the full power to provide
for “public control’; but Judgment No. 2 does not fail to
state very clearly that the grant of a concession does not in
itself constitute an exercise of the full power in question.
The right reserved in certain circumstances to the authorities
in respect of concessionary undertakings, either by means of
administrative regulations or by clauses inserted in the conces-
sionary contracts, to exercise powers of advice and supervision,
does not come within the conception of “public control” as
used in Article Ir.

The Court, after satisfying itself that the Rutenberg conces-
sions of 1g21 at least partially overlapped the concessions
which were obtained by M. Mavrommatis in 1914 and which,
by. reason of the date of grant, fell under the terms of the
Protocol of Lausanne, accepted jurisdiction in so far as the
application of 1924 related to these Mavrommatis concessions.
Further, in Judgment No. 5, it decided that Article 29 of the
concession promised to Mr. Rutenberg by the contract of
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 18

September 21st, 1921, was incompatible with the principle
established by the Protocol of Lausanne to the effect . that
concessions granted by the Turkish authorities before Octo-
ber 209th, 1914, were to be maintained. Only in so far as such
incompatibility existed was the Court, in virtue of the juris-
diction which it derives under Article 26 of the Mandate,
able to find that there had been a breach of the “‘interna-
tional obligations accepted by the Mandatory’ and conse-
quently a breach of Article rr of the Mandate.

In the same connection, the Court stated that it was in
virtue of an agreement arrived at between the Parties in the
course of the proceedings that it gave a decision upon the
question whether Article 4 or Article 6 of the Protocol of
Lausanne was applicable to those concessions of M. Mavrom-
matis, which were to be maintained under the first Article
of the Protocol. In regard to this point, the Court also
observed that it could only consider other disputes in regard
to the application of Articles 4 and 6 of the Protocol of
Lausanne in virtue of a further agreement between the
Parties ‘‘unless such disputes resulted out of the grant of
the Rutenberg concession, and to this extent fell within the
scope of the jurisdiction obtained, as indicated above, from
Articles 26 and 1x of the Mandate’; the same considerations
no doubt hold good as regards the whole Protocol.

It is therefore clear that, according to the construction of
Articles 11 and 26 of the Mandate established by the Court
in Judgments Nos. 2 and 5, in all cases where an alleged
breach of the Protocol of Lausanne is the outcome of the
exercise of the full power given by Article 11 to provide for
“public control”, but in these cases only, the Court has juris-
diction under Article 26 of the Mandate to deal with such a
breach.

The Court sees no reason to depart from a construction
which clearly flows from the previous judgments the reasoning
of which it still regards as sound, more especially seeing that
the two Parties have shown a disposition to accept the point
of view adopted by the Court. -

Certain statements made in this connection .by the repre-
sentative of the Greek Government, however, rather tend. to
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 19

place on Judgment No. 2 an other interpretation than the
one accepted by the representative of the British Government.
The Court having—as has been stated above—indicated in
that judgment that the grant of a concession of public utility
is not an exercise of the power to provide for public control
within the meaning of Article 11, but that the grant may be
accompanied by measures which give it that character, the
representative of the Greek Government seems to have held
that not only would the grant of a concession of public
utility always constitute an exercise of public control, but that
any act performed by the administration in connection with
the grant of a concession would also have the same character.
In regard to this, it will however suffice to say that if that
was really his meaning, it would seem to be contrary to the
doctrine enunciated in Judgment No. 2 and summarized above.

In considering the second argument put forward by the
British Government in support of its objection to the Court’s
jurisdiction, it therefore remains to ascertain whether the facts
alleged by the Greek Government in support of its claim con-
stitute an exercise of the “full power to provide for....
public control” under Article 1x of the Mandate.

The main fact relied on by the Greek Government in. this
connection is the alleged delay of the High Commissioner in
approving the plans which M. Mavrommatis had to submit
under the contracts of February 25th, 1926. For the reasons
set out above, it is unnecessary for the moment to consider
whether this delay would have constituted a breach of the
Protocol of Lausanne, because the first question which arises
is—as has already been stated—whether there has been an
exercise of the full power mentioned in Article 11. In this
respect, the following points must be considered :

The grant of the new Mavrommatis concessions and all
_ other steps taken with a view to the readaptation of the old
concessions, do not, for the reasons already set out, constitute
an exercise of the full power in question. Notwithstanding
the numerous powers reserved to the authorities in the 1926
concessions, the latter contain nothing which, according to the

3
JUDGMENT No. IO0.—MAVROMMATIS CONCESSIONS 20

criteria adopted in Judgment No. 2 and retained in the present
judgment, constitutes an exercise of the full powers referred
to, because the powers reserved all fall within the category of
administrative powers in respect of private undertakings to
which public services are conceded, and they therefore do not
suffice to give the concessions in question the character of an
exercise of the full power to provide for “‘public control”,
within the meaning attributed to that expression by the Court
in Judgment No. 2. It is impossible, therefore, for any
violations of the Protocol of Lausanne which may have been
committed in the course of the readaptation and by the grant
of the new concessions, to be brought within the Court’s
jurisdiction, as defined by Article 26, on the ground of the
exercise of the full power mentioned in Article 11.

Assuming that the attitude of the British and Palestine
authorities, which is said to have resulted in the alleged delay,
were not legally justifiable, or even were of an entirely
arbitrary character, the non-approval of the plans within the
time laid down—whether it should be regarded, as argued by
the British Government, as a ground for the contention that
the terms of the contract, having duly come into effect, have
been infringed, or, as argued by the Greek Government, as a
ground for maintaining that the contract had ceased to be
effective—would not in any case constitute an exercise of the
full power to provide for “public control’. |

Being satisfied as to this point, the Court must still ascer-
tain whether any concessions granted in the exercise of the
said full power—and, in the present case, the only concessions
which enter into question are those of Mr. Rutenberg—con-
stituted a legal obstacle to the approval of the plans within
the required time. If that had been the case, M. Mavrom-
matis’ rights would have been violated by the mere fact of
the existence of these concessions, and, although the delay
would merely have made manifest the violation, the Court
might nevertheless have had jurisdiction. But the Greek
Government does not base its conclusions on an alleged incom-
patibility between the Mavrommatis and Rutenberg conces-
sions.

What the Greek Government really reproaches the British
Government with, in respect of the latter concessions, is that the
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 21

British and Palestine authorities profited, in its contention, by
Mr. Rutenberg’s opposition to M. Mavrommatis’ utilizing the
waters of the El-Audja for his water concession, in order to
delay the approval of the plans for that water concession,
and that they did not, according to the Greek Government,
in order speedily to overcome Mr. Rutenberg’s opposition—
which the British Government now declares to be unjustified—
postpone the final grant to Mr. Rutenberg of the concession
promised to him by the contract of September 21st, 1921, for
the exploitation of the hydraulic power of the Jordan and
Yarmouk. This final grant which took place on March 5th,
1926, may be regarded as an act performed in the exercise
of the full power referred to in Article 11. If it had been
argued that the concession thus granted overlapped, at least
partially, M. Mavrommatis’ concessions and infringed the
latter’s rights, the Court would, in this respect, have been
confronted with a situation resembling that with which it had
to deal in its Judgment No. 2.

But in the present case, the situation is essentially different.
All that the British and Palestine authorities are reproached
with is that they did not refuse to grant this concession until
Mr. Rutenberg had abandoned his claim to exclude M. Mavrom-
matis from utilizing the El-Audja. The reservation made by
Article II in regard to international. obligations may—accord-
ing to the context—only be intended to prevent rights,
acquired by private persons and protected by the Protocol of
Lausanne, from being disregarded in order to render possible
or easy the acquisition or exercise of public ownership or of
public control; but it cannot be maintained that this reserva-
tion obliges the Mandatory to take advantage of negotiations
in progress with the holder of a concession to be granted in
the exercise of this full power, in order to bring pressure to
bear upon him in favour of another concessionnaire, who
claims to be protected by the Protocol of Lausanne.

In point of fact, the Greek Government does not accuse the
British Government of having violated M. Mavrommatis’
rights by definite action taken under Article 11; it is rather a
question of a passive and negative attitude, which is said to
constitute the “hostility” referred to in the second submission
of the Greek Case as the cause of the unjust injury which,
in the Greek Government’s contention, has been inflicted.
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 22

‘In the Court’s opinion—even admitting that the exercise
of the full power mentioned in Article 11 may also take the
form of action designed to set aside private ownership and
control, thus making possible the acquisition of public owner-
ship and control—, there is no need‘to consider this hypothe-
sis, seeing that, even prima facie, the contentions of the Greek
Government do not seem capable of establishing the existence
of acts of this nature. In actual fact, however, the assertion
that “hostility” has been displayed towards M. Mavrommatis,
as made before the Court, simply amounts to the suggestion
of a reason for the alleged violation of the 1926 contracts or
the alleged failure to carry out those contracts.

The Court therefore arrives at the conclusion that that
argument put forward by the British Government in support
of its objection to the Court’s jurisdiction which has just been
examined, is well founded.

+ * *

Accordingly, the Court need not concern itself with the
third argument set out by the British Government to the
effect that the international obligations which are referred to
by Article rz of the Mandate and which are those arising
under the Protocol of Lausanne, have nothing to do with the
Mavrommatis concessions of 1926. Indeed, as the Court
has expressly stated in Judgments Nos. 2 and 5, that Protocol
can only be applied by it upon a unilateral application in so
far as is required by Article 11 of the Mandate. It was
accordingly in virtue of the agreement between the Parties
that the Court, in Judgment No. 5, dealt with the question
whether the Mavrommatis concessions of 1914 fell to be dealt
with under Article 4 instead of under Article 6 of the Proto-
col. As Article rz of the Mandate has no bearing upon the
present case, the question of applicability of the Protocol of
Lausanne is entirely outside the ground for jurisdiction
invoked by the Greek Government’s Application: only in
virtue of a subsequent agreement could the Court consider
the question whether there has or has not been a breach of
that Protocol arising out of the facts cited in the Application
of May 28th, 1927.
JUDGMENT No. I0.—MAVROMMATIS CONCESSIONS 23

In these circumstances, the Court is also not called upon to
consider certain points of municipal law bearing upon the
provisions of the concessionary contracts of 1926, although
these points were discussed at length by the Parties; for they
would only be of importance in connection with the present
question if the Court had to ascertain what is the relation-
ship between the contracts and the Protocol of Lausanne.

* * *

Similarly, the Court need not consider the legal effect of
the alternative ground for the objection taken by the British
Government. It will confine itself to recording the statements
made at the hearing by the representative of that Government,
to the effect that it is open to M. Mavrommatis to obtain
reparation by process of law for the damage which he claims
to have suffered as a result of the non-fulfilment of the obliga-
tions towards him which the High Commissioner for Palestine
had accepted under the contracts of February 25th, 1926.

FOR THESE REASONS,

The Court,

having heard both Parties,
by seven votes to four,

upholds the Preliminary Objection taken by His Britannic
Majesty’s Government in Great Britain denying the Court’s
jurisdiction to entertain the Application filed by the Greek
Government on May 28th, 1927, against the aforesaid Govern-
ment in its capacity as Mandatory for Palestine.

Done in French and English, the French text being author-
itative. .

At the Peace Palace, The Hague, this tenth day of
October one thousand nine hundred and twenty-seven, in
three copies, one of which is to be placed in the archives of
JUDGMENT No. 10.—-MAVROMMATIS CONCESSIONS 24.

the Court and the others to be forwarded to the Agents of
the Governments of His Britannic Majesty and of the Greek
Republic respectively.

(Signed) Max HUBER,
President.

(Signed) A. HAMMARSKJÜLD,
Registrar.

M. Pessôa, Judge, who had sat from the commencement of the
session, took part in the discussions relating to the present
suit, but was obliged to leave The Hague before the final
draft was accepted; he declared he was unable to agree to
the conclusions of the judgment, the Court having, in his
opinion, jurisdiction.

MM. Nyholm and Altamira, Judges, and M. Caloyanni,
National Judge, declaring that they are unable to concur in
the judgment delivered by the Court and availing themselves
of the right conferred on them by Article 57 of the Statute,
have delivered the separate opinions which follow hereafter.

(Initialled) M. H.

(Initialled) À. H.
